          Case 5:20-cv-00147-C Document 2 Filed 07/02/20                Page 1 of 1 PageID 13



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

UNITED STATES OF AMERICA,

                 Plaintiff
                                                       CIVIL NO. 5:20-cv-147
v.

APPROXIMATELY TWENTY-NINE (29)
FIREARMS AND FIREARM
ACCESSORIES,

                  Defendant.

                             CERTIFICATE OF INTERESTED PERSONS

         I, Gregory S. Martin, counsel for the United States of America, do hereby certify, pursuant

to Local Rules 3.1(c) and 3.2(e) of the Northern District of Texas, that other than the United

States of America, and the known possible claimants, Marcus Anthony Braziel and Vanessa

Braziel, I am currently unaware of any person, organization, or other legal entity who is

financially interested in the outcome of this case.

                                                  Respectfully submitted,

                                                  ERIN NEALY COX
                                                  UNITED STATES ATTORNEY

                                                  /s/ Gregory S. Martin
                                                  GREGORY S. MARTIN
                                                  Assistant United States Attorney
                                                  California Bar No. 294482
                                                  1100 Commerce Street, Third Floor
                                                  Dallas, Texas 75242-1699
                                                  Telephone: 214-659-8600
                                                  Facsimile: 214-659-8803
                                                  gregory.martin2@usdoj.gov
     Certificate of Interested Persons-- Page 1
